






AMENDMENT THREE
TO
PERRIGO COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN


WHEREAS, Perrigo Company (the “Company”) maintains the Perrigo Nonqualified
Deferred Compensation Plan, as amended and restated effective January 1, 2007
(the “Plan”), and as subsequently amended; and


WHEREAS, it is now deemed desirable to amend the Plan (i) to clarify that the
value of restricted stock units is excluded from the definitions of Annual Bonus
and Base Annual Salary, (ii) to delete the reference to overtime in the
definition of Base Annual Salary, and (iii) to clarify the definition of
Employer in the Plan;


NOW, THEREFORE, by virtue and in exercise of the amending authority reserved by
the Company pursuant to Section 10.2 of the Plan and delegated to the Retirement
Plan Committee pursuant to Section 11.1 of the Plan, the Plan is hereby amended
effective November 13, 2013, as follows:
1.    Section 1.2 of the Plan (“Annual Bonus”) is hereby amended to read as
follows:
“Annual Bonus” shall mean any compensation, in addition to Base Annual Salary,
payable to a Participant as an Employee during any applicable Plan Year under
any Employer’s annual bonus and cash incentive plans, excluding stock options
and amounts includible in income upon the vesting of restricted stock and
service and performance-based restricted stock units.”
2.    Section 1.8 of the Plan (“Base Annual Salary”) is hereby amended to read
as follows:
“Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W‑2 for such calendar
year, excluding bonuses, commissions, fringe benefits, stock options, restricted
stock, service and performance-based restricted stock units, relocation
expenses, incentive payments, non-monetary awards, directors fees and other
fees, and automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non‑qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant's gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.”






--------------------------------------------------------------------------------




3.    Section 1.28 of the Plan (“Employer(s)”) is hereby amended to read as
follows:
“Employer(s)” shall mean the Company and its Affiliates (now in existence or
hereafter formed or acquired), that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor. “Affiliate”
means any entity that is treated as being under common control with the Company
under Code Sections 414(b) and (c).”
4.    The first sentence of Section 1.38 of the Plan (“Termination of
Employment”) is hereby amended to read as follows:
“Termination of Employment” shall mean the severing of employment with all
Employers and Affiliates (whether or not the Affiliate has adopted the Plan), or
service as a director of all Employers and Affiliates (whether or not the
Affiliate has adopted the Plan), voluntarily or involuntarily, for any reason.”
*    *    *
IN WITNESS WHEREOF, the Company has caused this Amendment Three to be executed
by its duly authorized officer this 13th day of November, 2013.


PERRIGO COMPANY




By     /s/ Michael Kelly    


Its  Chairman of the Retirement Committee 




